DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-6) in the reply filed on 10/10/22 is acknowledged. Accordingly, non-elected Claims 7-16 are hereby withdrawn from consideration.

Claim Objections

Claim 1 is objected to because of the following informalities: given that the preamble recites “noble metal-free, electro-catalyst” whereas the body of the Claim recites “noble metal-free electrocatalyst” (i.e. there both is and is not a comma after “free”), it is suggested for sake of clarity that a single naming convention be utilized. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the composition comprises (emphasis added) “two or more non-noble metals” selected from the instantly claimed group of non-noble metal oxides. Accordingly, Claim 1 is rendered particularly indefinite insofar as the identities of the two or more non-noble metals are explicitly being described by a list of non-noble metal oxides instead of a list of non-noble metals. For purposes of examination, and in light of the instant Specification (See [0035] of the originally filed Specification), it will be assumed that the instantly claimed group of non-noble metal oxides represent the possibilities of the requisite two or more non-noble metals. Proper clarification is required (it is suggested, subject to proper support found in the instant Specification, that “two or more non-noble metals” be written as “two or more non-noble metal oxides” or otherwise be written so as to convey that the composition comprises two or more non-noble metals each in the form of a metal oxide selected from the instantly claimed group of metal oxides).

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in Claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consequently, it is specifically unclear how far apart a given value may be from 20 such that said value may be considered as “about” 20. Proper clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in Claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consequently, it is specifically unclear how far apart a given value may be from 10 or 15 such that said value may be considered as “about” 10 or “about” 15. Proper clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the acidic media." There is insufficient antecedent basis for this limitation in the claim.
Furthermore, and because of said lack of antecedent basis, Claim 6 is rendered particularly indefinite insofar as its purpose is unclear in view of the limitations of Claim 1 (i.e. aside from said lack of antecedent basis for “the acidic media,” Claim 1 appears to include a clearer description of the limitations of Claim 6). Specifically, Claim 1 already states that the proton exchange membrane-based system is either an oxygen evolution reaction in an acid mediated proton exchange membrane-based water electrolyzer or an oxygen reduction reaction in an acid mediated proton exchange membrane-based fuel cell (i.e. the recitations of Claim 1 appear to already make clear that the system is the recited oxygen evolution reaction in an electrolyzer or the recited oxygen reduction reaction in a fuel cell). For purposes of examination, it will be interpreted that by meeting the limitations of instant Claim 1, the limitations of instant Claim 6 are also met. Proper clarification is required.

Claim Interpretation

	Claim 2 states that the composition of Claim 1 further comprises a dopant selected from the group consisting of at least one element from “Groups III, V, VI, and VII of the Periodic Table.” The recited Groups of the Periodic Table, however, may contain different sets of elements therein based on which naming/grouping convention of the Periodic Table is being followed. For example, one naming/grouping convention may consider “Group III” of the Periodic Table as the scandium group/family of elements (including, at least, scandium and yttrium therein), whereas another such convention may consider “Group III” of the Periodic Table as the boron group/family of elements (including, at least, boron, aluminum, gallium, indium, thallium).
	For purposes of examination, and based at least on [0038] of the originally filed Specification and the list of dopants recited in instant Claim 3, it will be interpreted that (1) “Group III” is in reference to the Periodic Table Group including at least aluminum and boron therein, (2) “Group V” is in reference to the Periodic Table Group including at least nitrogen, phosphorous, arsenic, antimony, and bismuth therein, (3) “Group VI” is in reference to the Periodic Table Group including at least sulfur, selenium, and tellurium therein, and (4) “Group VII” is in reference to the Periodic Table Group including at least fluorine, chlorine, bromine, and iodine therein. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2004/0247988), and further in view of Ovshinsky et al. (US 2005/0271928, hereinafter referred to as “Ovshinsky2”).

Regarding Claims 1, 6, Ovshinsky teaches a fuel cell oxygen electrode comprising an active material layer, wherein the active material layer comprises a catalyst composition therein (Abstract, [0001], [0034], [0051]). Ovshinsky teaches that the catalyst composition is a mixed-valence, multicomponent, nanoclustered, noble metal-free catalyst used to enhance oxygen reduction reactions in the fuel cell oxygen electrode (“nanostructured, noble metal-free electro-catalyst composition” and “the noble metal-free electro-catalyst is absent of any noble metal”) ([0034]-[0037]). Ovshinsky teaches that the catalyst composition comprises two or more non-noble metal oxides therein, such as (1) cobalt oxide and manganese oxide, (2) cobalt oxide and nickel oxide, (3) nickel oxide and manganese oxide, or (4) cobalt oxide and manganese oxide and nickel oxide ([0037]) (“two or more non-noble metals selected from the group consisting of… manganese oxide… cobalt oxide… nickel oxide… and mixtures thereof”). Ovshinsky teaches that said non-noble metal oxides are in the form of nanoclusters comprises of nanoparticles (“in a form selected from the group consisting of nano-particle”) ([0038]).
Ovshinsky does not explicitly teach that the catalyst composition is in an acidic electrolyte in a proton exchange membrane-based system, wherein said system is an oxygen reduction reaction in an acid mediated proton exchange membrane-based fuel cell.
However, and as previously described, Ovshinsky teaches that the catalyst composition is comprised in the active material layer of a fuel cell oxygen electrode, and teaches that the catalyst composition is intended for use in oxygen reduction reactions in the fuel cell oxygen electrode. As illustrated in Figure 7, Ovshinsky teaches that the active material layer (12) (comprising the catalyst composition therein) of the fuel cell oxygen electrode (10) is positioned so as to be in contact with the electrolyte of a fuel cell ([0051]).
Furthermore, Ovshinsky2 teaches a proton exchange membrane (PEM) fuel cell comprising non-noble metal catalysts therein (Abstract, [0001]). Ovshinsky2 teaches that because PEM fuel cells utilize an acidic electrolyte, noble metal catalysts are generally utilized therein ([0012]). However, Ovshinsky2 teaches that noble metal catalysts are not only costly, but they are susceptible to poisoning which impedes performance and lifetime characteristics of a PEM fuel cell ([0012]). Accordingly, Ovshinsky2 teaches that utilizing non-noble metal catalysts in PEM fuel cells instead of said noble metal catalysts helps substantially reduce overall costs while also improving performance and lifetime characteristics ([0013]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the fuel cell oxygen electrode of Ovshinsky as the oxygen electrode in a PEM fuel cell comprising an acidic electrolyte, as taught by Ovshinsky2, such that the active material layer comprising the catalyst composition therein is positioned in contact with the acidic electrolyte, given that (1) Ovshinsky already teaches that the active material layer of the fuel cell oxygen electrode is intended to be positioned so as to be in contact with the electrolyte of a fuel cell, (2) Ovshinsky already teaches that the catalyst composition is intended for use in oxygen reduction reactions in a fuel cell oxygen electrode, and (3) Ovshinsky2 teaches that utilizing non-noble metal catalysts in PEM fuel cells instead of noble metal catalysts helps substantially reduce overall costs while also improving performance and lifetime characteristics (i.e. the catalyst composition of Ovshinsky, as modified by Ovshinsky2, is “in an acidic electrolyte in a proton exchange membrane-based system” wherein said system is “an oxygen reduction reaction in an acid mediated proton exchange membrane-based fuel cell”).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2004/0247988), and further in view of Ovshinsky et al. (US 2005/0271928, hereinafter referred to as “Ovshinsky2”) and Nakano et al. (US 2004/0072061).

Regarding Claims 2-3, Ovshinsky, as modified by Ovshinsky2, teaches the instantly claimed invention of Claim 1, as previously described.
Ovshinsky, as modified by Ovshinsky2, does not explicitly teach that the catalyst composition further comprises a dopant selected from the instantly claimed group of dopant elements.
However, it is first noted that Ovshinsky teaches that in the catalyst composition, the non-noble metal oxides are supported on carbon particles ([0053]).
Furthermore, Nakano teaches a fuel cell catalyst composition for use in a cathode of a proton exchange membrane-based fuel cell (Abstract, [0003]). Nakano teaches that the catalyst composition comprises catalyst particles which are supported on carbon particles ([0060]-[0061], [0068]). Nakano teaches that the carbon particles are doped with at least one of boron, nitrogen, or phosphorous ([0060]). Nakano teaches that said doping of the carbon particles increases interactions between the catalyst particles and their supporting carbon particles, helps improve catalytic dispersibility, and increases catalyst utilization characteristics ([0063]-[0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would dope the supporting carbon particles of Ovshinsky, as modified by Ovshinsky2, with a dopant such as boron, nitrogen, or phosphorous, as taught by Nakano (i.e. the catalyst composition further comprises “a dopant” wherein the dopant is “nitrogen,” “phosphorous,” or “boron” as instantly claimed), given that said doping of the supporting carbon particles would increase interactions between the non-noble metal oxides and their supporting carbon particles, help improve catalytic dispersibility, and increases catalyst utilization characteristics.

Regarding Claim 4, Ovshinsky, as modified by Ovshinsky2 and Nakano, teaches the instantly claimed invention of Claim 2, as previously described.
Ovshinsky, as modified by Ovshinsky2 and Nakano, does not explicitly teach that the dopant is present in an amount in accordance with the instant Claim.
However, Nakano further teaches that with respect to the loading amount of dopant (i.e. boron, nitrogen, or phosphorous), if there is too little dopant present, then catalytic interactions are not improved such that enhanced performance characteristics are not necessarily obtained ([0070]). Conversely, Nakano teaches that if there too much dopant present, then electron conductivity characteristics are diminished such that enhanced performance characteristics are also not necessarily obtained ([0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the loading amount of dopant (e.g. to a value in accordance with the instantly claimed range) in the catalyst composition of Ovshinsky, as modified by Ovshinsky2 and Nakano, to achieve a desired level of catalytic interaction and electron conductivity characteristics, as taught by Nakano, given that the loading amount of dopant in the composition affects/influences consequent performance characteristics from the standpoint of electron conductivity and catalytic interactions (i.e. Nakano teaches a result-effective variable relationship exists between the loading amount of dopant and consequent improvements or diminishments of catalytic interactions and electron conductivity).

Regarding Claim 5, Ovshinsky, as modified by Ovshinsky2 and Nakano, teaches the instantly claimed invention of Claim 2, as previously described.
Ovshinsky, as modified by Ovshinsky2 and Nakano, does not explicitly teach that the dopant is present in an amount in accordance with the instant Claim.
However, Nakano further teaches that with respect to the loading amount of dopant (i.e. boron, nitrogen, or phosphorous), if there is too little dopant present, then catalytic interactions are not improved such that enhanced performance characteristics are not necessarily obtained ([0070]). Conversely, Nakano teaches that if there too much dopant present, then electron conductivity characteristics are diminished such that enhanced performance characteristics are also not necessarily obtained ([0070]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the loading amount of dopant (e.g. to a value in accordance with the instantly claimed range) in the catalyst composition of Ovshinsky, as modified by Ovshinsky2 and Nakano, to achieve a desired level of catalytic interaction and electron conductivity characteristics, as taught by Nakano, given that the loading amount of dopant in the composition affects/influences consequent performance characteristics from the standpoint of electron conductivity and catalytic interactions (i.e. Nakano teaches a result-effective variable relationship exists between the loading amount of dopant and consequent improvements or diminishments of catalytic interactions and electron conductivity).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 10,944,114 (reference patent). 

Regarding Claims 1, 6 (and in view of the aforementioned interpretation of Claim 6), although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent (See conflicting Claim 1) recites a nanostructured, noble metal-free, electro-catalyst composition in an acidic electrolyte in a proton exchange membrane-based system, wherein the noble metal-free electro-catalyst is absent of any noble metal, wherein the proton exchange membrane-based system is an oxygen evolution reaction in an oxygen evolution reaction in an acid mediated proton exchange membrane-based water electrolyzer or an oxygen reduction reaction in an acid mediated proton exchange membrane-based fuel cell. The reference patent (See conflicting Claim 1) further recites that the composition includes a non-noble metal oxide whose form (i.e. nano-particle, nanocrystalline film, etc.), and whose structure (i.e. the “(axby)Oz” component of general formula I which appears to allow for the presence of two non-noble metal oxides therein defined by “a” and “b”) is in accordance with the instantly claimed composition (i.e. the two or more non-noble metal oxides in the recited form of the instantly claimed composition). Regarding Claim 2, the reference patent (See conflicting Claim 1) further recites that the composition includes a dopant (i.e. the “c” component of general formula I) that is an element in Groups III, V, VI, and VII of the Periodic table. Regarding Claim 3, the reference patent (See conflicting Claim 2) recites that the dopant is selected from the same group of dopant elements as in the instantly claimed composition. Regarding Claim 4, the reference patent (See conflicting Claim 1) recites that the dopant is present in an amount of greater than 0 to about 20 weight percent based on total weight of the composition. Regarding Claim 5, the reference patent (See conflicting Claim 3) recites, more specifically, that the dopant is present in an amount from about 10 to about 15 weight percent based on total weight of the composition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729